but his wife did not open the door. Chavez then forced the victim down
                 the stairs, hit him with the gun, and punched him. The victim ran away
                 and called the police after Chavez dropped the gun. Chavez's own
                 statements to the police indicated that he wished to scare the victim with
                 the gun. Chavez did not have a concealed weapons permit. We conclude
                 that the jury could reasonably infer from the evidence presented that
                 Chavez was carrying a concealed weapon and used that weapon to commit
                 assault, coercion, and battery.   See NRS 202.350(1)(d)(3); NRS 200.471;
                 NRS 207.190; NRS 200.481. The verdict will not be disturbed on appeal,
                 where, as here, substantial evidence supports Chavez's convictions.      See
                 Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981). Therefore, we
                             ORDER the judgment of conviction AFFIRMED.




                                                    Hardesty


                                                              LAat I Pa            J.
                                                    Douglas



                                                    ---
                                                      C
                                                    Cherry
                                                                                   J.




                 cc: Hon. Michael Villani, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk


SUPREME COURT
      OF
    NEVADA
                                                      2
101 1947A cer,